OPINION
PER CURIAM.
This matter is before the Supreme Court on a motion filed by the defendant Norman Jacques, for bail pending his appeal to this court. He had been convicted of first-degree sexual assault after jury trial in the Superior Court. On June 20, 1986 he was sentenced to the Adult Correctional Institutions for twelve years, four years to serve and eight years suspended.
On July 2, 1986 the trial justice, after hearing, during which defendant presented several witnesses, denied defendant’s motion for bail pending appeal. In rendering his decision the trial justice considered at length the factors set forth by this court in State v. Abbott, 113 R.I. 430, 322 A.2d 33 (1974), factors that must guide a trial justice in exercising discretion when the issue of post conviction bail is to be decided.
On appeal, our review is limited to the question of whether the trial justice abused his discretion in denying the motion for bail. We have reviewed the record and conclude that the defendant has failed to establish that there was any abuse of discretion.
Therefore, the defendant’s motion is denied.